Citation Nr: 1230892	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for anterior tibial nerve damage.

2. Entitlement to an initial compensable evaluation for postoperative residuals scar, excision osteochondroma left proximal tibia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990, with some periods of active duty for training in the U.S. Navy Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2008, the Veteran submitted a claim of entitlement to service connection for damaged nerve due to left knee surgery for the removal of osteochondroma.  In November 2008, service connection was granted for anterior tibial nerve damage, and a zero percent evaluation was assigned thereto, effective July 10, 2008.  The November 2008 rating decision also granted service connection for postoperative residuals scar, excision osteochondroma left proximal tibia, and a zero percent evaluation was assigned thereto, effective July 10, 2008.  Subsequently, a December 2009 rating decision granted an increased evaluation of 10 percent for anterior tibial nerve damage with scar, effective July 10, 2008.  A September 2010 Supplemental Statement of the Case denied an initial evaluation in excess of 10 percent for anterior tibial nerve damage and denied an increased evaluation for scar, residual of excision osteochondroma left proximal tibia.  After a review of the evidence, the Board has characterized the issues on appeal as indicated above.  The Veteran perfected an appeal, and the claims were certified to the Board for appellate review.  

In an August 2011 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to service connection for a left knee disorder, to include as secondary to service-connected anterior tibial nerve damage and postoperative residuals scar, excision osteochondroma left proximal tibia.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required. 
REMAND

The Veteran's representative asserts that the Veteran currently has a left knee disorder secondary to his service-connected anterior tibial nerve damage and postoperative residuals scar, excision osteochondroma left proximal tibia.  Specifically, the Veteran's representative reports that the Veteran's left knee constantly gives out, is always painful, and causes the Veteran to have an unnatural gait.  According to the Veteran's representative, the Veteran associates these symptoms with anterior tibial nerve damage resulting from an in-service excision osteochondroma left proximal tibia.  The Veteran has submitted private treatment records in support of a link between his reported left knee disorder and service-connected disabilities.  The Veteran also claims his service-connected postoperative residuals scar, excision osteochondroma left proximal tibia, is now painful.  

Because the claim of entitlement to service connection for a left knee disorder is inextricably intertwined with the evaluation of the Veteran's service-connected disabilities on appeal, the Board finds a remand is required in order for the claims to be contemporaneously adjudicated.  See 38 C.F.R. § 19.31 (2011); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2011) (en banc); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Additionally, although the Veteran was provided a VA examination in connection with his claim in October 2008, the VA examiner did not provide an opinion regarding the Veteran's reported left knee symptoms, to include whether any left knee disorder, if present, was related to the Veteran's active duty service or his service-connected disabilities.  Furthermore, although the October 2008 VA examination included an evaluation of the Veteran's scar and the associated neurologic symptoms, it did not provide all of the details necessary to evaluate the Veteran's scar under the applicable diagnostic criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805 (2011).  Specifically, the examination report did not provide the width specific to the scar, did not indicate if the scar is hypo- or hyperpigmented, did not state whether the texture was abnormal, and did not indicate whether the skin was indurated or inflexible.  In addition, the Veteran asserts the scar is now painful and argues that the October 2008 VA examination was inadequate as it lasted only three minutes.  Consequently, the Board finds there is insufficient evidence to make a decision on the claim at issue, and a remand is warranted in order to afford the Veteran a new VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a duty to notify and assist letter that explains how to substantiate his claim for a left knee disorder as secondary to his service-connected disabilities.

2. Associate all VA records dated from October 2008 to the present with the claims file.

3. After the foregoing development has been completed, schedule the Veteran for an examination to determine the nature, severity, and manifestations of anterior tibial nerve damage and postoperative residuals scar, excision osteochondroma left proximal tibia.  Both the paper claims file and any relevant medical records contained in Virtual VA should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Any tests and studies deemed necessary by the examiner should be conducted.  

Based on a review of the claims folder and the examination findings, the examiner should provide an opinion as to whether any neurologic manifestations found to be related to the Veteran's service-connected disabilities result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  

With respect to any postoperative residuals scar, the examiner must describe the location and size of the scar, and state whether it is superficial, causes limitation of motion, is unstable, or is painful on examination.  The examiner must also indicate if the scar is hypo- or hyperpigmented, whether the texture is abnormal, and whether the skin is indurated or inflexible.  The examiner must specifically address the Veteran's reports of pain.  

The examiner should then ascertain the presence of any left knee disorder.  The examiner should specifically address the Veteran's statements regarding his current symptoms, to include pain and limitation of motion.  If the examiner finds a left knee disorder is present, the examiner should opine as to whether it was incurred in or due to the Veteran's active duty service, to include as due to an excision osteochondroma left proximal tibia.  

The examiner should also opine as to the relationship, if any, between the Veteran's left knee disorder, if present, and his service-connected disabilities, to include any nerve impairment and postoperative residuals scar.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a left knee disorder was either (a) proximately caused by or (b) proximately aggravated by the Veteran's service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4. The RO should review the resulting examination report(s) to ensure essential compliance with the directives of this remand.  If the report(s) are deficient in any matter, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. When the development requested has been completed, the RO should contemporaneously adjudicate the claim for an initial evaluation in excess of 10 percent for anterior tibial nerve damage, the claim for an initial compensable rating for postoperative residuals scar, excision osteochondroma left proximal tibia, and the claim for entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

6. If the benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


